Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00288-CV

                                       Eduardo BENAVIDES,
                                             Appellant

                                                  v.

                                          Julia BENNETT,
                                               Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-16084
                              Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 14, 2015

APPEAL DISMISSED FOR WANT OF PROSECUTION

           Appellant is appearing pro se. On July 22, 2015, this court mailed a free copy of the

reporter’s record to appellant and informed him that his brief was due on September 4, 2015.

Neither the brief nor a motion for extension of time was filed. Therefore, on September 23, 2015,

this court ordered appellant to file his appellate brief no later than October 5, 2015. Our order

cautioned appellant that if he failed to file the brief by this date or failed to reasonably explain the

reason for his failure to do so, this appeal would be dismissed for want of prosecution. TEX. R.

APP. P. 38.8(a).
                                                                                 04-15-00288-CV


       Appellant has not responded to our order; therefore, this appeal is dismissed for want of

prosecution.


                                               PER CURIAM




                                              -2-